Citation Nr: 0935066	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of L4/L5 and degenerative osteoarthritis of lumbar 
spine, currently evaluated as 40 percent disabling beginning 
March 11, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1993 to September 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
assigned a 10 percent disability rating for the Veteran's 
back disability beginning March 11, 2004.  In a May 2007 RO 
decision, the RO assigned a 40 percent disability rating for 
the Veteran's lumbar spine disability beginning March 11, 
2004.  

The Veteran requested a Board hearing in his August 2005 VA 
Form 9.  The hearing was scheduled for December 10, 2007, and 
the Veteran was notified.  The Veteran failed to appear for 
the hearing.  To the Board's knowledge, the Veteran has 
offered no explanation as to why he was unable to appear for 
the scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2008). 

In the August 2005 Form 9, the Veteran appealed all of the 
issues in the June 2005 Statement of the Case which included 
the Veteran's claim for a higher rating for his degenerative 
disc disease L4/L5 with traumatic arthritis.  The Statement 
of the Case also included claims for entitlement to service 
connection for cervicothoracic sprain, a left knee condition, 
and a right knee condition.  In May 2005, the RO granted the 
Veteran's claims for entitlement to service connection for 
cervical spine strain, right knee sprain/strain and left knee 
sprain/strain.  Therefore, the only issue before the Board is 
the Veteran's claim for a higher evaluation for his 
degenerative disc disease of L4/L5 and degenerative 
osteoarthritis of lumbar spine currently evaluated as 40 
percent disabling. 

In January 2005, the Veteran reported having numbness in his 
legs.  Also, in the August 2005 Form 9, the Veteran noted 
that he had loss of feeling in both legs and constant 
numbness.  This claim of service connection for numbness in 
his legs due to his back disability has not been adjudicated 
by the RO.  This matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

The evidence shows flexion limited to 30 degrees, no 
complaint of incapacitating episodes, and no findings of 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of L4/L5 and degenerative 
osteoarthritis of lumbar spine, have not been met for the 
appeal period beginning March 11, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5235-
5243) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran was sent a VCAA notice letter in June 2004.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a letter issued in June 2004, the RO notified the Veteran 
of the evidence needed to substantiate his claim for 
increased rating.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The Veteran was not informed of the fourth and fifth elements 
of the duty to notify. 
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  The 
Board finds that the error has not prevented the Veteran's 
meaningful participation in the adjudication of the claim.  
The Veteran has submitted several statements describing his 
disability and a Statement of the Case and Supplemental 
Statement of the Case has been issued.  The Veteran's 
representative also submitted an informal hearing 
presentation in August 2009.  Therefore, the Board finds that 
the error was not prejudicial.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records.  Additionally, the Veteran 
was provided proper VA examinations in May 2004 and May 2007 
in response to his claim for increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.


II.  Entitlement to an increased evaluation for degenerative 
disc disease of L4/L5 and degenerative osteoarthritis of 
lumbar spine

The Veteran contends that his back disability warrants a 
higher evaluation than the currently assigned 40 percent 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the Veteran's low back disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc 
syndrome, which provides for evaluation either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The latter formula 
provides a 10 percent evaluation with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past twelve months.  A 20 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bedrest prescribed by a physician and treatment by a 
physician.  

Under the general rating formula, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
a combined range of motion of the thoracolumbar spine greater 
than 120 degrees but no greater than 235 degrees; or, muscle 
spasms, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation contemplates unfavorable ankylosis 
of the entire spine. Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  "Combined range of motion" refers to 
the sum of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Section 4.71a (Plate 
V) indicates that normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  

In the present case, the Veteran's low back disorder was 
addressed by VA spine examinations in May 2004 and May 2007.  
The Board has focused on the specific findings from those 
examination reports relevant to the cited diagnostic 
criteria, notably the findings concerning incapacitating 
episodes, limitation of flexion, and ankylosis.  In this 
regard, the Board notes that the general rating formula does 
not provide a rating in excess of 20 percent based upon 
thoracolumbar spine motions other than flexion.  

There is no evidence of incapacitating episodes involving the 
low back, thus precluding the possibility of a higher rating 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  In the May 2007 
examination, the Veteran denied flare-ups of his back 
disability.  The Veteran has also stated on multiple 
occasions that he does not miss work due to his disability.

As to range of motion, the most limited forward flexion 
evidence is shown in the May 2007 examination report when the 
Veteran had pain-free flexion to 30 degrees.

Since there is no evidence of incapacitating episodes, in 
order for the Veteran to receive a higher rating, the Veteran 
must show evidence of unfavorable ankylosis of the lumbar 
spine.  There is no indication of unfavorable ankylosis of 
the lumbar spine in either examination report.  As noted 
above, flexion was to 30 degrees during the May 2007 
examination and flexion was to 70 degrees during the May 2004 
examination with no evidence of fixed spine deformity.

The Veteran has reported numerous times that he has numbness 
in his legs due to his back disability.  Although Diagnostic 
Code 5242 allows for a separate evaluation for associated 
objective neurological abnormalities, this issue has been 
referred to the RO for proper adjudication and will not be 
discussed in this decision.

For the forgoing reasons, the Board finds that a higher 
evaluation for the Veteran's degenerative disc disease of 
L4/L5 and degenerative osteoarthritis of lumbar spine, 
evaluated as 40 percent disabling from May 11, 2004, is not 
warranted.  Despite this finding, the Board must also 
consider an extraschedular evaluation.

III.  Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under 
diagnostic codes that evaluate disease and injuries of the 
spine.  These Diagnostic Codes essentially take into account 
the pain and limitation of function reported in the record.  
As such, the schedule is adequate to evaluate the disability, 
and referral for consideration of an extraschedular rating is 
not warranted.  Since the schedular evaluation contemplates 
the claimant's level of disability and symptomatology, the 
Board does not need to determine whether the an exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Despite this, the Board notes that there have been no 
evidence of marked interference with employment or frequent 
hospitalizations due to his disability.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Overall, the evidence does not support a higher rating than 
the currently assigned 40 percent evaluation for degenerative 
disc disease of L4/L5 and degenerative osteoarthritis of 
lumbar spine.
	
	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of L4/L5 and degenerative osteoarthritis of lumbar 
spine, currently evaluated as 40 percent disabling beginning 
March 11, 2004, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


